         Case 1:18-cv-00461-SAG Document 87-5 Filed 03/05/21 Page 1 of 8




                        IN THE UNITED STATES DISTMCT COURT
                           FOR THE DISTRICT OF MARYLAND

JEFFHULBERT, e?a/.,

        Plaintiffs,

       V.                                                     Civil No: 1:18-CV-00461 SAG

SGT. BRIAN T. POPE, e?a/.,

       Defendants.



  OBJECTIONS AND RESPONSES TO WRITTEN DEPOSITION QUESTIONS

        Lieutenant Governor of Maryland, Boyd K. Rutherford, submits these objections

 and responses to the written deposition questions submitted by plaintiffs:

       1)             Please describe, including the date and identities of all persons involved,
eachtime, duringtheperiodwhenyouhaveheldpolitical office, thatyouhaveeverdu-ectly
or indirectly encouraged, suggested, ordered, asked or directed anyone to, either personally
or through others, intervene or interact with picketers or protesters or to direct interyention
or interaction with picketers or protesters.

       OBJECTION:              This question is overly broad, ambiguous and seeks
information that is not relevant or proportionate to the needs ofthe case asit requests
information about statements made over a 13-year period;

     RESPONSE:           Without waiving my objections, I state: In the course of
my professional career, I have held public office, cumulatively, for over 13 years.
During my years in public service I cannot possibly recall each and every
communication or conversation that I may have had during the span of 13 years.

      To the best of my recollection, during the time I have held political office, I
have not directly or indirectly encouraged, suggested, ordered, asked, or directed
anyone to, either personally or through others, intervene or interact with picketers or
protesters.



                                                                  EXHIBIT BB
        Case 1:18-cv-00461-SAG Document 87-5 Filed 03/05/21 Page 2 of 8




        2)       Please describe, including the date and identities ofall persons involved,
 each time, during the period when you have held political office, that you have ever
 witiiessed someone else directly or indirectly encourage, suggest, order, ask or direct
 anyone to, either personally or through others, intervene or interact with picketers or
 protesters or to direct intervention or interaction with picketers or protesters.

       OBJECTION:          This question is overly broad, ambiguous and seeks
information thatis notrelevant orproportionate to theneedsofthe caseasit requests
highly specific information about statements made over a 13-year period.

       RESPONSE:            Without waiving my objections, I state: In the course of
my professional career, I have held public office, cumulatively, for over 13 years.
During my years in public service I cannot possibly recall each and every
communication or conversation that I may have had during the span of 13 years.

       To the best of my recollection, during the time I have held political office, I
have not witnessed anyone else directly or indirectly encourage, suggest, order, ask,
or direct anyone to, either personally or through others, intervene or interact with
picketers or protesters.

       3)        Please describe, including the date and identities of all persons involved,
eachtime, duringtheperiodwhenyouhaveheldpolitical office,thatyouhaveeverdirectly
orindirectly encouraged, suggested, ordered, askedordirectedanyoneto eitherpersonally
or through others, move a member or members of the public or interact with a member or
members ofthepublicwiththeintention ofhavinghim,herorthemmove ordirectinghim,
her or them to move.

       OBJECTION:          This question is overly broad, ambiguous and seeks
information thatisnotrelevant orproportionate to theneedsofthecaseasit requests
information about statements made over a 13-year period.

      RESPONSE:            Without waiving my objections, I state: In the course of
my professional career, I have held public office, cumulatively, for over 13 years.
During my years in public service I cannot possibly recall each and every
communication or conversation that I may have had during the span of 13 years.

      To the best of my recollection, during the time I have held political office, I
have not directly or indirectly encouraged, suggested, ordered, asked, or directed
anyone to, either personally or through others, move a member or members of the
public or interact with a member or members of the public with the intention of
         Case 1:18-cv-00461-SAG Document 87-5 Filed 03/05/21 Page 3 of 8




 having him, her, or them move or directing him, her or them to move.

       4)        Please describe, including the date and identities of all persons involved,
 each time, during the period when you have held political office, you have indicated a
 desire not to interact with members of the public, picketers or protestors in Annapolis,
 Maryland.

      OBJECTION: This question is overly broad, ambiguous and seeks
information that is not relevant or proportionate to the needs ofthe case as it requests
information about statements made over a 13-year period.

       RESPONSE:            Without waiving my objections, I state; In the course of
my professional career, I have held public office, cumulatively, for over 13 years.
During my years in public service I cannot possibly recall each and every
communication or conversation that I may have had during the span of 13 years.

      To the best of my recollection, during the time I have held political office, I
have not indicated a desire to not interact with members of the public, picketers, or
protestors in Annapolis, Maryland.

5)         Please state all knowledge you have, whether direct or learned through others
(with the exception ofyour attorneys), related to the events ofFebmary and March, 2018
involving Jeff and/or Kevin Hulbert and/or Patriot Picket and/or police mteraction with
and the arrests of, charging of and dismissal of charges against picketers, including any
investigation ofthese events, identifying all sources ofyour knowledge.

       OBJECTION:         This question is overly broad, ambiguous and seeks
information that is not relevant or proportionate to the needs of the case.

       RESPONSE:          Without waiving my objections, I state: To the best of my
recollection, I became aware ofthe events of February and March 2018 involving the
Jeffand/or Kevin Hulbert and/or Patriot Picket from various news outlets during the
day or days following the incident. After the incident, it is probable that a member of
my staff or a senior staff member gave a brief overview of the events that occurred,
as part of a standard update given to me regarding current events. However, as of
today, I do not have a specific recollection ofsuch a briefing.

      Based on the media coverage and review of the complaint, my understanding
is that an officer had a confrontation with protesters that escalated to an arrest. It is
my understanding that the charges were dismissed and the protester(s) sued the state.
         Case 1:18-cv-00461-SAG Document 87-5 Filed 03/05/21 Page 4 of 8




        6)               Excludmg commumcations with your lawyer(s), please recount all
 communications you have had, listing the date, parties and content, related to the events of
 February andMarch, 2018 involving Jeffand/or Kevin Hulbert and/or Pati-iotPicket and/or
 police interaction with and the arrests of, charging of and dismissal of charges against
picketers, including any investigation of these events, specifying all sources of your
 knowledge.

      OBJECTION:          This question is overly broad, ambiguous and seeks
information that is not relevant or proportionate to the needs of the case.

      RESPONSE:           Without waiving my objections, I state; Given that these
events took place more than two years ago, I do not have a specific recollection ofeach
and every communication I may have had with respect to the incident at issue.

       Based on my calendar entries for this period, I had a regularly scheduled
weekly meeting with the Chiefof Staffon Thursday, February 8, 2018, followed by a
Senior Staff meeting on Friday, February 9, 2018. It is possible that at either one or
both of these meetings the events related to the Jeff and/or Kevin Hulbert and/or
Patriot Picket would have been communicated. However, I do not have a specific
recollection of what, if anything, was discussed during these meetings concerning the
events of February and March, 2018 involving Jeff and/or Kevin Hulbert and/or
Patriot Picket and/or police interaction with and the arrests of, charging of and
dismissal of charges against picketers, including any investigation of those events.

       Additionally, based on calendar entries, on or around September 9, 20191 had
communications with Allison Mayer, deputy chief of staff, regarding the subpoena
for my deposition. It was brought to my attention that the plaintiffs sought to depose
me. Allison Mayer briefly recounted the events that led to the current suit and how I
am allegedly involved, since I was not immediately familiar with the issue.

       7)        Please describe how you first became aware ofJeffand/or Kevin Hulbert
and/or Patiiot Picket.

       RESPONSE:              To the best of my recoUection, I first became aware of Jeff
and Kevin Hulbert and/or Patriot Picket when I saw the media coverage following
the events of February and March 2018.

       8)           Excluding communications with your lawyer(s), please recount all
communications you have made while holdmg political office related to protesters,
picketers, Jeffand/or Kevin Hulbert, Patriot Picket, your views on firearms, the Second
          Case 1:18-cv-00461-SAG Document 87-5 Filed 03/05/21 Page 5 of 8




Amendment, firearm owners and/or second amendment supporters.

      OBJECTION:          This question is overly broad, ambiguous and seeks
information that is not relevant or proportionate to the needs of the case as it requests
information about statements made over a 13-year period.

         RESPONSE:           Without waiving my objections, I state: In the course of
my professional career, I have held public office, cumulatively, for over 13 years.
During my years in public service I cannot possibly recall each and every
communication or conversation that I may have had during the span of 13 years. It
is impossible for me to answer this question with the aniount of specificity requested.
I can state with confidence that I have never conimunicated anything disparaging
about Jeff and/or Kevin Hulbert and/or Patriot Picket.

       To the best of my recollection, I have always supported the first amendment
rights of protestors and picketers. During the Maryland legislative session it is
common for protestors or picketers to gather on Lawyers Mali in Annapolis.
Sometimes I may inquire what the protested issue is, briefly read signs, or listen to a
chant.


        9)          Please describe your activities on Febmary 5, 2018 from the hours of 5
p. m. to 10 p. m., includmg who was in your presence, where you were, your movements,
and whether you heard or saw anything related to protesters, picketers, Jeff and/or Kevin
Hulbert, Patriot Picket or an interaction near Lawyer's Mail in Annapolis, Maryland
involving the police.

      OBJECTION:          This question is overly broad, ambiguous and seeks
information that is not relevant or proportionate to the needs of the case.

      RESPONSE:              Without waiving my objections, I state: Based on my
calendar entries for the period, as I do not recall that date with any specificity, from
the hours of 5 p. m. to 10 p. m. the following encompasses my activities on February 5,
2018 with approximate corresponding times:

         5-6 p. m. - Monthly Interoffice meeting with executive staff members in my
office

         6-7 p. m. - Office time

         7 p. m. - Walked from the State House to the Senate Office Building. Staff
           Case 1:18-cv-00461-SAG Document 87-5 Filed 03/05/21 Page 6 of 8




members Aiden Galloway and Courtney Highsmith, and one member ofthe executive
detail accompanied me on the walk. Based on usual practices, the path taken from
the State House likely was across Lawyer's Mail, across College Ave, to the Senate
Office Building. I cannot recall with specificity the night in question, but if there were
any protest or rally occurring on Lawyers Mail, I would have walked by it. Given that
during the legislative session there are often protest/events/rallies taking place, it
would not have been out of the ordinary.

          7 - 7:30 p.m. - Attended District 34 + 35 Night at the Miller Senate Office
Building West with staff members Aiden Galloway, Courtney Highsmith,
photographer, and executive detaU. I cannot recall exactly which photographer or
members of the executive detail accompanied me that evening.

          7:30 - 8:30 p. m. - Travel to Baltimore

          8:30 - 10 p. m. - At Morgan State to attend the Howard vs. Morgan basketball
game.

      During this entire timeline, to the best of my recollection, I do not recall
witnessing anything related to protesters and picketers or any interactions with
police.

       10)    Please describe what route you took when leaving the Miller Senate Office
building by foot on Febmary 5, 2018, including how the route was chosen and who
communicated it to you.

          OBJECTION:        This question is overly broad, ambiguous and seeks
information that is not relevant or proportionate to the needs of the case.

        RESPONSE:            Without waiving my objections, I state: I do not have a
specific recollection ofleaving the Miller Senate Office Building that evening. Based
on usual practice, I likely exited the building through the back entrance through the
kitchen/staging area to a small parking lot off of Northwest St. The driver from my
Executive Protection detail typically parks in the lot and I get into the car to travel to
the next destination.

        I do not specifically recall how the route was chosen or how it was
communicated to me. Typically, either a member of my staff or the executive detail
will direct the route to exit an event. For many evening events that I attend in the
        Case 1:18-cv-00461-SAG Document 87-5 Filed 03/05/21 Page 7 of 8




Miller Senate Office buUding, the executive detaU wUI bring the car to the back of
the buttding, enabling us to leave directly from the event to continue as quickly as
possible to my next event or return to my residence.



        I, Boyd K. Rutherford, hereby affirm under the penalties of perjury that the

foregoing responses are tme to the best of my knowledge, information and belief.


                                                                                   ^
>
<<- 0
  ate                                    Si                            /




                                        Respectfully submitted,

                                        BRIAN E. FROSH

                                              /&/Robert A. Scott
                                        ROBERTA. SCOTT(BarNO.24613)
                                        Assistant Attorney General
                                        Office of the Attorney General
                                        200 Saint Paul Place, 20th Floor
                                        Baltimore, Maryland 21202
                                        rscott@oag. state. md.us
                                        (410) 576-7055; (410) 576-6955 (fax)

Dated: April 10, 2020                   Attorney for Lt. Governor Boyd Rutherford
       Case 1:18-cv-00461-SAG Document 87-5 Filed 03/05/21 Page 8 of 8



                           CERTIFICATE OF SERVICE

      I certify that onthis 10thdayofApril, 2020, the foregoing Objections and
Responses were served by electronic mail on:




                          Gary J. Hansel
                          HANSEL LAW, PC
                          2514 N. Charles Sti-eet
                          Baltimore, Maryland 21218
                          Counsel for Plaintiffs




                                                    /s/ Robert A. Scott
                                               Robert A. Scott (Bar No. 24613)
